Per Curiam.
In this application for leave to appeal from a determination of defective delinquency the applicant raises contentions all of which are without merit, and are answered by prior decisions in Eggleston v. State, 209 Md. 504; Gee v. Director, 231 Md. 610; Porter v. Director, 232 Md. 639, and Pierson v. Director, 235 Md. 654. The crimes for which he was sentenced were enough to bring him within the provisions of sub-sections 1 and 5 of section 6(a) of Article 31B, and we think the report of Patuxent supports the finding of defective delinquency.

Application denied.